 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0014 GEB
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          [PROPOSED] FINDINGS AND ORDER
14   MARIE ANTOINETTE ALCANTER, and                     DATE: September 6, 2019
     ROSE MARIE SEGALE                                  TIME: 9:00 a.m.
15                                                      COURT: Hon. Garland E. Burrell, Jr.
                                 Defendants.
16

17
                                               STIPULATION
18
            1.     By previous order, this matter was set for status on September 6, 2019.
19
            2.     By this stipulation, defendants now move to continue the status conference until October
20
     11, 2019, and to exclude time between September 6, 2019, and October 11, 2019, under Local Code T4.
21
            3.     The parties agree and stipulate, and request that the Court find the following:
22
                   a)      On April 3, 2019, the government produced discovery associated with this case
23
            that consisted of over 3000 pages of documents, including investigative reports, bank records,
24
            photographs, and other types of records.
25
                   b)      On April 17, 2019, the government produced over 5000 pages of additional
26
            discovery, including Cellebrite reports.
27
                   c)      Counsel for defendants require additional time to meet with their clients to discuss
28
            the case and go over discovery. Counsel needs more time to be able to go over all of the

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          materials with their clients that they believe the clients should consider. Counsel for defendant

 2          Rose Segale needs to travel to San Jose every time he meets with his client.

 3                 d)      Counsel for defendants believe that failure to grant the above-requested

 4          continuance would deny them the reasonable time necessary for effective preparation, taking into

 5          account the exercise of due diligence.

 6                 e)      The government does not object to the continuance.

 7                 f)      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of September 6, 2019 to October 11,

12          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14          of the Court’s finding that the ends of justice served by taking such action outweigh the best

15          interest of the public and the defendant in a speedy trial.

16          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20
21
      Dated: September 5, 2019                                MCGREGOR W. SCOTT
22                                                            United States Attorney
23
                                                              /s/ MIRIAM R. HINMAN
24                                                            MIRIAM R. HINMAN
                                                              Assistant United States Attorney
25

26
      Dated: September 5, 2019                                /s/ HANNAH LABAREE
27                                                            HANNAH LABAREE
                                                              Counsel for Defendant
28                                                            MARIE ANTOINETTE ALCANTER

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1

 2
     Dated: September 5, 2019                       /s/ KYLE KNAPP
 3                                                  KYLE KNAPP
                                                    Counsel for Defendant
 4                                                  ROSE MARIE SEGALE
 5

 6

 7                                      FINDINGS AND ORDER
 8        IT IS SO FOUND AND ORDERED.
 9        Dated: September 5, 2019
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
